Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 4 June 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello June 4. 1792.

I am sorry it is not in my power to give you such an estimate of the probable product of your harvest this year as might be satisfactory. The subject must appear of more importance now as you have some thoughts of retiring from public life, and the hope of doing you a trifling service even, will allways be the most powerfull motive in my mind. However vague the expression, it may perhaps give you some satisfaction to be told that in a journey of 300 miles which I was lately under a necessity of making, I did not see a field of Wheat as promising as the greater part of the crop now growing at Monto. and Shadwell. The quantity is not much less than the double of the last year. There is no Rye or oats growing. The long continuance of the Winter and a drought of 40 days which terminated on the 2d. of this month occasions the crop of Indian Corn to be the least advanced and most unpromising that ever was known in the county at this season. In poor lands a greater part of it has perished. It is every where in that stage of growth in which we generally have it early in April. An  abundant rain which fell on saturday has greatly revived the hopes of the Planters. At Monto. and Shadwell the quantity growing is so great that if the season from this time is tolerably favorable the crop must be very large. I am convinced that the step we have taken for the preservation of our Lands in the abolition of the Culture of Tobacco is of no importance compared with the one we have to make with regard to Indian corn. That crop whatever precautions are taken must allways be ruinous to lands which lie so unequally as ours in a climate subject to such excessive droughts and where the rain falls for the most part in torrents. By constant tillage the surface is reduced in dry Weather to an impalpable powder which is swept off in the first thunder-shower by the force of the water rushing down the declivities. Besides, the want of dew and fog occasioned by the elevation of the ground, must render it an unproductive crop in dry summers. These are advantages in the culture of wheat; to which moisture is unfriendly, and the more equal exposure to the air from the inclination of the plain on which it grows, beneficial. Some of the worst diseases to which this plant is liable are produced by fogs and heavy dews. The nature of the soil and the elevation of the ground in the S.W. mountains is so peculiarly favorable to the growth of Wheat, that from 2 years observation I have found the most slovenly agriculture to produce here a more abundant crop of a heavier grain than the most laborious cultivation with the best instruments can force from the lowlands of Virginia. From these considerations I have determined to drop immediately the culture of I. corn on my lands, and am convinced that you will find it advisable to do the same.
But I forget myself and am consuming your valuable time with my babil when it would be more becoming to confine my letter to an intimation of the health of your daughter and granddaughter. Your most aff. friend & obedt. Servt.

Th: M. Randolph

